Citation Nr: 0530875	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the cervical spine, C6-C7 region, currently rated 
as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
June 1972 and from October 1973 to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO), which granted the veteran an increased 
rating, from 10 percent to 20 percent, for the veteran's 
service connected neck disorder.

In August 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
acting Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.

This case was previously before the Board and, in November 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.   While in remand status the disability 
evaluation for the veteran's neck disorder was increased, by 
a May 2005 RO rating action, to 40 percent disabling, 
effective from November 1998.

A number of the veteran's statements on file, indicate that 
he is seeking a total rating based on individual 
unemployability due to his service-connected disability.  
This issue has not been developed for appellate review and is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

The service-connected residuals of a fracture of the cervical 
spine are productive of severe limitation of motion and no 
more than mild incomplete paralysis of the median nerve.


CONCLUSION OF LAW


The criteria for an increased evaluation in excess of 
40 percent for residuals of a fracture of the cervical spine, 
C6-C7 region have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a December 1999 statement 
of the case and supplemental statements of the case dated in 
March 2000 and May 2005.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, the Board finds that the notice letter dated in 
November 2001complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the November 2001 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA.

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in March 
1971, the veteran was involved in an automobile accident and 
sustained fractures of cervical spine in the C6 and C7 
vertebrae.  There was also a question of T9 and T10 
compression fractures.  He was hospitalized and treated by 
the orthopedic service at a service department medical 
facility for 40 days and in May 1971, following his return to 
duty, was noted to have occasional paresthesias in his right 
arm in various positions.  He was also noted to have pain in 
the C6-C7 region with head turning and lifting.

On his initial VA examination in October 1972, the veteran 
complained of back and neck pain as well as occasional 
numbness in the right hand.  The veteran reported that he had 
two attacks of neck pain since his discharge from service and 
that these attacks were precipitated by heavy manual labor.  
Neurological examination was normal except for backward 
flexion of the neck due to pain on the C7 spinous process and 
tenderness on the C7 spinous process and T9 and T10 spine.  
The examiner stated as a diagnostic impression that there was 
no abnormality in the central and peripheral nervous system 
and that the pain produced on backward flexion of the neck is 
most likely due to sequelae of the fracture of C6 and C7 
dorsal spinous process.  Orthopedic examination of the spine 
noted no limitation of motion.  An x-ray of cervical spine 
showed no evidence of fractures or subluxation.

Service connection for residuals of a fracture of C6 and C7 
was established by an RO rating action dated in January 1973.  
This disorder was rated noncompensably disabling under 
Diagnostic Code 5285 of VA's Schedule for Rating Disabilities 
(Rating Schedule), effective from June 1972.

The disability evaluation for the veteran's service-connected 
neck disorder was increased from noncompensable to 10 percent 
disabling by an RO rating action dated in May 1995.  This 
increase was based on a VA examination in October 1994, which 
noted restriction of mobility of the cervical spine with 
extension backward only to 50 degrees and forward flexion 
only to 40 degrees.

During a period of hospitalization in November 1998 for 
feelings of depression, the veteran stated that he broke his 
neck in service and because of the way it healed he has 
severe neck pain at times to the point he is unable to hold 
down a job.  The veteran stated that he has lost many good 
paying jobs because of the severe neck pain he experiences at 
times.

When examined by VA in January 1999, the veteran complained 
of a painful neck and difficulty turning his head on the 
side.   On physical examination, the cervical spine showed 
muscle tone was good without any scoliosis or lateral 
tilting.  There was no spasm.  Range of motion revealed 
flexion to 20 degrees with pain and extension to 30 degrees 
also with pain.  Right and left lateral flexion was to 20 
degrees with pain and rotation on both sides was to 45 
degrees.  There was no tenderness over the spinous process.  
Both upper limbs were negative for any neurological 
deficiency.  X-rays of the cervical spine showed degenerative 
changes at the C5-C6 and C6-C7 levels.  Alignment of the 
spine was good and there was no deformity of the vertebral 
bodies and no evidence of residual fracture.  Cervical 
spondylosis at the C5-C6 and C6-C7 disc spaces with normal 
alignment and no bony deformity or evidence of any fracture 
residual was the diagnosis.

The disability evaluation of the veteran's service-connected 
neck disorder was increased from 10 percent to 20 percent 
disabling under Diagnostic Code 5285-5290, effective from 
November 1998, by an RO rating action dated in April 1999.

A VA outpatient treatment record dated in January 2000 notes 
the veteran complaints of neck pain.  An examination of the 
neck revealed restricted range of motion due to pain.

In July 2000, the veteran was examined by VA in connection 
with a request for detoxification and was noted to have good 
bilateral hand grasps.  He had full range of motion of the 
spine without difficulty.  

In October 2000, a physical examination of the veteran noted 
his complaints of neck pain from posttraumatic arthritis.  
Musculoskeletal examination revealed normal muscle tone and 
strength.  There were no gross sensory or motor deficits.

When examined by VA in November 2000, the veteran reported 
that around 1994 to 1995 he began to develop discomfort 
affecting his neck, which has continued since.  It was noted 
that he currently complains of pain, weakness, stiffness, 
inflammation, instability, locking, and abnormal motion in 
the neck area.  He reported flare-up occurring weekly and 
lasting for days.  On examination, range of motion of the 
cervical spine in all planes was accompanied by pain.  
Flexion was limited to 40 degrees with pain at 30 degrees.  
Extension was limited to 30 degrees with pain at 25 degrees.  
Right lateral flexion was limited to 20 degrees with pain at 
15 degrees.  Left lateral flexion was limited to 15 degrees 
with pain at 15 degrees.  Right rotation was limited to 50 
degrees with pain at 40 degrees.  Left rotation was to 50 
degrees with pain at 40 degrees.  The examiner noted that 
pain was the main limiting factor.  There was no muscle 
spasm, weakness or tenderness.  The examiner stated that 
there was no fatigue, weakness, lack of endurance or 
incoordination noted on examination.  Neurological 
examination of the upper and lower extremities was normal.  
Motor strength in the bilateral upper extremities was 5/5 and 
sensation was intact to light touch and pinprick throughout.  
X-ray of the cervical spine showed degenerative disc disease 
at C5 to C7.  There was moderate neural impingement on the 
left at C4 through C7 secondary to posterior osteophytosis.  
On the right, mild to moderate neural foraminal stenosis was 
seen at C5-6 with mild neural foraminal stenosis seen on the 
right at C6-7 secondary to posterior osteophytosis.  Nerve 
conduction studies revealed evidence of right median 
neuropathy with prolonged distal latency of the right median 
motor nerve.  Residuals of fracture at C6-C7 with moderate 
neural impingement and mild to moderate neural stenosis with 
evidence of right median neuropathy causing pain and 
limitation of motion was the diagnosis   The examiner added 
that the veteran has significant discomfort and pain.  He 
stated that because of these conditions, the veteran is 
unable to work.  He also stated that the veteran cannot move 
his neck in abrupt motion and cannot pickup heavy objects.

An EMG in October 2001 to rule out carpal tunnel syndrome 
noted that sensory conduction studies were mildly diffusely 
abnormal.  A needle examination of the upper extremity 
anterior myotomes demonstrated chronic motor unit changes in 
two muscles on the right sharing common innervation of C7

A VA neurosurgery progress note dated in October 2001, 
records that he veteran presented with complaints of neck 
pain and reported intermittent tingling and numbness 
radiating down his right upper extremity.  The examiner noted 
that a recent EMG showed evidence of a mild diffused sensory 
mononeuropathy, as well as the possibility of a mild chronic 
right C7 radiculopathy.  There was no evidence of a median 
mononeuropathy.  On physical examination, motor strength was 
grossly normal in the upper extremities.  Sensation was 
grossly intact.  Reflexes were 2+ and symmetric at biceps and 
2-3+ at the brachial radialis bilaterally.

When examined by VA in June 2003 in connection for treatment 
for his addiction to alcohol, the veteran stated that his 
only medical issues are arthritic changes from his previous 
cervical fractures.  The veteran also stated that he takes 
Tylenol #3 for pain.

An MRI of the cervical spine in November 2003 was interpreted 
to show discogenic osteophytes extending from C4-5 in the 
posterior central plane minimally narrowing the dural space 
and neural foramina, bilaterally, similar changes at C5-6 on 
the right of the midline with a right neural foraminal 
narrowing, and similar changes at C6-7, bilaterally narrowing 
the neural foramina more so on the left.

The veteran presented to a VA outpatient treatment facility 
in August 2004 for complaints of chronic neck and shoulder 
pain.  Physical examination of the neck revealed decreased 
range of motion to lateral bending and rotation.  Neck 
flexion and extension were markedly limited.  There was no 
cervical tenderness.  An x-ray of the neck revealed cervical 
degenerative joint disease. 

At his hearing in August 2004, the veteran testified that he 
has constant pain in his neck and that his condition has 
deteriorated in the last six years.  He said that he was 
fired from his last job in February 2004 because of poor 
production due to neck, back and arm pain.

A VA physical therapy note dated in November 2004 records 
that the veteran is being treated for cervical pain with 
radiculopathy alleviated by pain medications.  The veteran's 
range of motion of the cervical spine was recorded to be 
within full limits but restricted in the end ranges.

On his most recent VA examination in May 2005, the veteran 
complained of pain in the back of his neck on a daily basis 
with radiation down his right arm and numbness from the right 
shoulder to the right hand.  The veteran informed his 
examiner that he had to leave his last full time job because 
of neck pain.  On physical examination, there was no evidence 
of spasm in the cervical spine.  There was tenderness to 
palpation.  Range of motion testing of the cervical spine 
disclosed forward flexion to 10 degrees and backward 
extension to 5 degrees.  Lateral flexion was to 15 degrees 
and rotation was to 10 degrees.  The veteran complained of 
pain in all ranges of movement.  The examiner stated that 
there was no additional range of motion loss due to pain, 
weakness, fatigue, or lack of endurance following repetitive 
use.  There was no weakness and no atrophy.  There were no 
motor or sensory deficits.  An x-ray of the cervical spine 
showed no evidence of an acute fracture or subluxation.  The 
examiner noted that an MRI of the cervical spine in November 
2003 showed discogenic osteophytes with mild stenosis.  
Degenerative joint disease of the cervical spine was the 
diagnosis.  The examiner stated that this condition was 
considered moderate.   He added that the veteran is also 
likely to have mild sensory peripheral neuropathy of the 
right upper extremity, which is likely to be related to the 
above condition.

As noted above, the disability evaluation for the veteran's 
service-connected neck disorder was increased from 10 percent 
to 40 percent, under Diagnostic Code 5235-5242, effective 
from November 1998, by an RO rating action dated in May 2005

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
May 2005 SSOC. Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra are rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  A 60 percent rating is assigned in 
cases without cord involvement, with abnormal mobility 
requiring a neck brace (jury mast).  A 100 percent rating is 
warranted when there is cord involvement; the individual is 
bedridden; or requiring long leg braces. 

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine is assigned a 10 percent rating if slight, a 
20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 30 percent for severe limitation 
of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is warranted.  When the disability is moderate, with 
recurring attacks, a 20 percent evaluation is warranted.  A 
40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293. Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks but less than six weeks; a 
20 percent evaluation is assigned when the incapacitating 
episodes last at least two weeks but less than four weeks; 
and a 10 percent evaluation is assigned when the 
incapacitating episodes last at least one week but less than 
two weeks. This remained essentially unchanged in the 
revisions effective on September 26, 2003. In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision. 69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the revised rating criteria beginning on September 26, 
2003, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1.  30 percent - -Forward flexion of the 
cervical spine 15 degrees or less, or 
favorable ankylosis of the entire 
cervical spine.

2) 40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

3) 50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

4) 100 percent -- Unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies 
that any associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, should 
be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003); 5243 Intervertebral disc syndrome.

With respect to the application of the criteria in effect 
prior to September 23, 2002, the Board notes that the 
currently assigned 40 percent evaluation exceeds the maximum 
rating available under Diagnostic Codes 5290 (pertaining to 
limitation of motion in the cervical spine).  Consequently, 
this code need not be discussed further.  However, a higher 
rating (60 percent) is potentially available under former 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

The current 40 percent rating was granted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and with intermittent 
relief.  A higher rate of 60 percent is available when there 
is pronounced intervertebral disc syndrome with persistent 
systems compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerks, or with neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

In this case the veteran does not have pronounced neck 
disability on a neurological basis.  Notably the most 
probative evidence in this case, i.e., the most recent 
results of competent medical evaluations are negative for 
objective evidence of any symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasms, or other neurological findings appropriate to the 
site of the diseased disc. 

Specifically, while the veteran's VA examiner in May 2005 
stated that the veteran is likely to have mild sensory 
peripheral neuropathy of the right upper extremity, sensory, 
as well as motor deficits were not found on this examination 
or on earlier VA examinations in October 2000, November 2000, 
and October 2001.  The veteran's muscle tone on VA 
examination in January 1999 was good and there was no 
evidence of muscle spasms on this examination or on 
subsequent VA examinations in November 2000 and February 
2005.  Furthermore, there is no loss of power in the upper 
extremities, indicating that the veteran has little or no 
muscle deficits attributable to the service-connected neck 
disorder.  Other clinical findings were essentially 
unremarkable for any evidence of disc pathology to include 
radiculopathy.  The Board also notes that the veteran's 
sensory peripheral neuropathy as shown by NCS/EMG in October 
2001 was diffused and no more than mild.  Furthermore, pain 
demonstrated by the clinical findings, while limiting 
movement in all planes, is not so disabling that it is 
consistent with a pronounced intervertebral disc syndrome.  
In this regard, we observe that VA examinations have 
indicated that the veteran is able to move his neck in all 
planes although such movements are limited.  In essence, the 
veteran's neck disability is primarily manifested by 
limitation of motion, which the Board finds to be no more 
than severely disabling.

With respect to the orthopedic impairment, the recent VA 
examinations showed significant impairment in the range of 
motion of the cervical spine with forward flexion to 10 
degrees, extension to 5 degrees, lateral flexion to 15 
degrees and rotation to 10 degrees.  At the time of the 
examination his complaints were confined to pain.  These 
findings show severe limitation of motion of the cervical 
spine, warranting a 30 percent rating under Diagnostic 
Code 5290. 

In terms of the neurological manifestations, during the VA 
examination in February 2005, the veteran reported numbness 
in the right upper extremity and radiating pain.  The 
examination showed a probable mild sensory peripheral 
neuropathy of the right upper extremity.  However, there was 
no evidence of muscle spasm and no impairment in motor 
strength or evidence of sensory deficits on examination.

The record demonstrates that the veteran's neurological 
impairment stemming from his service-connected cervical spine 
disorder, as shown by VA nerve conduction studies in November 
2000, involves the median nerve.

Under Diagnostic Code 8515, the median nerve, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
See 38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants 
a 50 percent evaluation of the major, and 40 percent 
evaluation of the minor side.  Moderate incomplete paralysis 
warrants a 30 percent evaluation on the major, and a 20 
percent evaluation on the minor side.  A mild incomplete 
paralysis warrants a 10 percent evaluation for both the major 
and minor side.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  Disability ratings for diseases of the peripheral 
nerves under Diagnostic Code 8515 are based on relative loss 
of function of the involved extremity with attention to the 
site and character of the injury, the relative impairment of 
motor function, trophic changes, or sensory disturbances.  
See 38 C.F.R. § 4.120.

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" with 
peripheral nerve injuries indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
the varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

The record reflects that the veteran's peripheral neuropathy 
of the upper extremities is primarily manifested by 
complaints of radiating pain and objectively demonstrated 
mononeuropathy characterized as mild by his VA examiners in 
October 2001 and May 2005.  On the latter examination there 
was no weakness or muscle atrophy.  Furthermore, there were 
no motor or sensory deficits. 

In essence, the current evidence demonstrates that the 
veteran's peripheral neuropathy results in no more than mild 
incomplete paralysis.  Thus a rating in excess of 10 percent 
for the associated neurological impairment of the service-
connected cervical spine is not warranted.  

In sum, under the new rating criteria for diseases and 
injuries of the spine, impairment resulting from severe 
limitation of motion (30 percent) and mild incomplete 
paralysis of the median nerve (10 percent) would not, if 
combined, entitle the veteran to a rating in excess of the 
currently assigned 40 percent for his cervical spine 
disorder.  See  4.25.

The only other schedular criteria reflecting higher than 40 
percent ratings under either the new or old criteria would be 
for ankylosis of the spine [Diagnostic Code 5286 (pre 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003)].  However, there is no ankylosis in this 
case; as such, consideration of these Diagnostic Codes is not 
warranted.

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect cord involvement 
or abnormal mobility. Moreover, under Diagnostic Code 5285 
(2003), the veteran is not entitled to an additional 10 
percent for demonstrable deformity of vertebral body, as the 
evidence does not reflect such a deformity.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 40 percent for the 
residuals of a fracture of the cervical spine.  In rendering 
this decision the Board has considered the functional 
impairment caused by pain as set forth in the DeLuca case.  
The VA examiner in February 2005 indicated that there was no 
additional functional impairment due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  In 
view of the current range of motion findings and the 
veteran's complaints, the Board finds that the pain related 
functional impairment is included in the current rating. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  



.  

ORDER

An increased rating for residuals of a fracture of the 
cervical spine, C6-C7 region is denied.


	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


